                Case 21-10457-LSS             Doc 127       Filed 03/29/21        Page 1 of 7




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT 4F DELAWARE

                                                              Chapter 11
In re:
                                                              Case No. 21-10457 (LSS)
MOBITV, INC., et al.,l
                                                              Jointly Administered
                                   Debtors.
                                                              RE: Docket No. 77

         ORDER AUTHORIZING THE DEBTORS TO EMPLOY AND RETAIN
    FTI CONSULTING, INC. AS FINANCIAL ADVISQR AND INVESTMENT BANKER
     FOR THE DEBTORS EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE
      AND WADING CERTAIN INFORMATION DISCLOSURE REQUIREMENTS

                   Upon the application (the "Application")2 of the above-captioned debtors and

debtors in possession (collectively, the "Debtors") for entry of an order (this "Order")

authorizing the Debtors to employ and retain FTI Consulting, Inc. ("FTI") as their financial

advisor and investment banker, respectively, effective nunc pro tunc to the date of

commencement of these chapter 11 cases (the "Petition Date") and requesting a waiver of Local

Rule 2016-2(d)(iv), all as more fully set forth in the Application; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of RefeNence from the United States District Court for the District of Delaware, dated

February 29, 2012; and this Court having found that the Application is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2), and this Court may enter a final order consistent with Article

III of the United States Constitution; and this Court having found that venue of this proceeding



1    The Debtors in these chapter 11 cases and the last four digits of each Debtor's U.S. tax identification number
     are as follows; MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors' mailing address is
     1900 Powell Street, 9th Floor, Emeryville, CA 94608.

2    A capitalized term used but not defined herein shall have the meaning ascribed to it in the Application or the
     Engagement Letter, as applicable.



DOGS LA:336384.7
               Case 21-10457-LSS         Doc 127       Filed 03/29/21     Page 2 of 7




and the Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the

Court having found based on the representations made in the Application and in the Declaration

that (a) FTI does not hold or represent an interest adverse to the Debtors' estates and (b) FTI is a

"disinterested person" as defined in section 101(14) of the Bankruptcy Code and as required by

section 327(a) of the Bankruptcy Code; and this Court having found that the terms and

conditions of FTI's employment in the Engagement Letter, including but not limited to the Fee

and Expense Structure and Indemnification Provisions set forth in the Engagement Letter, are

reasonable as required by section 328(a) of the Bankruptcy Code; and this Court having found

that the relief requested in the Application is necessary and essential for the Debtors'

reorganization and is in the best interests of the Debtors' estates, their creditors, and other parties

in interest; and this Court having found that the Debtors provided adequate and appropriate

notice of the Application under the circumstances and that no other or further notice is required;

and this Court having reviewed the Application and having heard statements in support of the

Application at a hearing held before this Court (the "Hearing"), and this Court having

determined that the legal and factual bases set forth in the Application and at the Hearing

establish just cause for the relief granted herein; and any objections to the relief requested herein

having been withdrawn or overruled on the merits; and upon all of the proceedings had before

this Court; and after due deliberation and sufficient cause appearing therefor,

                   IT IS HEREBY ORDERED THAT:

                   1.   The Application is approved and granted to the extent provided herein.




                                                   2
DOCS LA;336384.7
               Case 21-10457-LSS        Doc 127      Filed 03/29/21    Page 3 of 7




                   2.   The Iaebtors are authorized, pursuant to sections 327 and 328(a) of the

Bankruptcy Code, Bankruptcy Rule 2014, and Local Rule 2014-1, to employ and retain FTI as

their financial advisor and investment banker in accordance with the terms and conditions set

forth in the Engagement Letter, effective nunc pro tune to the Petition Date, and to pay fees and

reimburse expenses to FTI on the terms and times specified in the Engagement Letter.

                   3.   The terms of the Engagement Letter, attached hereto as Exhibit 1, are

approved in all respects except as limited or modified herein.

                   4.   The monthly non-refundable fee for Transaction Advisory Services is

hereby reduced to $75,000 per month.

                   5.   The Transaction Fee shall not be subject to a minimum amount.

                   6.   The Transaction Fee shall not include any amount attributable to the

portion of any "credit bid" submitted by Ally Bank. For the avoidance of doubt, the cash portion

of any bid by Ally Bank shall be subject to the Transaction Fee.

                   7.   All of FTI's compensation set forth in the Engagement Letter, including,

without limitation, the Fee and Expense Structure, is approved pursuant to section 328(a) of the

Bankruptcy Code and FTI shall be compensated and reimbursed pursuant to section 328(a) of the

Bankruptcy Code in accordance with the terms of the Engagement Letter, subject to the

procedures set forth in the Bankruptcy Code, the Bankruptcy Rules, the Local Rules and any

other applicable orders of this Court, provided, however, that FTI shall not be entitled to recover

the allocated overhead expenses described in section 3 of the Engagement Letter, and, provided




                                                 3
DOCS LA:336384.7
               Case 21-10457-LSS         Doc 127     Filed 03/29/21    Page 4 of 7




further however, that FTI's hourly fees shall be subject to review under section 330 of the

Bankruptcy Code..

                   8.    FTI shall apply for compensation for professional services rendered and

reimbursement of expenses incurred in connection with the Debtors' chapter 11 cases in

compliance with sections 330 and 331 of the Bankruptcy Code and applicable provisions of the

Bankruptcy Rules, Local Bankruptcy Rules, and any other applicable procedures and orders of

the Court, provided, however, the Transaction Fee shall be subject to review only pursuant to the

standard of review set forth in section 328 of the Bankruptcy Code and not subject to the

standard of review set forth in section 330 of the Bankruptcy Code.

                   9.    Notwithstanding any provision to the contrary in this Order, the U.S.

Trustee shall have the right to object to FTI's requests) for final compensation based on the

reasonableness standard provided in section 330 of the Bankruptcy Code, not section 328(a) of

the Bankruptcy Code. This Order and the record relating to this Court's consideration of the

Application shall not prejudice or otherwise affect the rights of the U.S. Trustee to challenge the

reasonableness of FTI's fees under the standard set forth in the preceding sentence. Accordingly,

nothing in this Order or the record shall constitute a finding of fact or conclusion of law binding

the U.S. Trustee, on appeal or otherwise, with respect to the reasonableness of FTI's fees.

                   10.   For Bankruptcy Services provided, FTI and its professionals shall keep

time summaries for services rendered in one-tenth (0.10) of an hour increments. For all other

services, FTI is hereby authorized to keep reasonably detailed time records for services rendered

postpetition in hourly increments and will submit, with any interim and/or final fee application,




                                                 4
DOCS LA:336384.7
               Case 21-10457-LSS         Doc 127      Filed 03/29/21     Page 5 of 7




together with time records, a narrative summary, by project category, of services rendered and

will identify each professional rendering services, the category of services rendered and the

amount of compensation requested. FTI is granted a waiver of the information requirements

relating to compensation requests set forth in Local Rule 2016-2(d) to the extent provided herein.

                   11.   The Debtors shall be bound by the indemnification, contribution,

reimbursement, exculpation and other provisions of the Engagement Letter (provided, however,

that section 6.2 of the Standard Terms and Conditions shall not apply during the pendency of

these cases) and will indemnify and hold harmless the Indemnified Persons, pursuant to the

Engagement Letter, subject, during the pendency of these chapter 11 cases, to the following:

                         a.    An Indemnified Person shall not be entitled to indemnification,

contribution or reimbursement pursuant to the Engagement Letter for services, unless such

services and the indemnification, contribution or reimbursement therefor are approved by the

Court;

                         b.    The Debtors shall have no obligation to indemnify the Indemnified

Persons, or provide contribution or reimbursement to Indemnified Persons, for any claim or

expense that is either: (i) judicially determined (the determination having become final) to have

arisen from such Indemnified Person's gross negligence, fraud, willful misconduct, breach of

fiduciary duty, if any, bad faith or self-dealing; (ii) for a contractual dispute in which the Debtors

allege the breach of an Indemnified Person's contractual obligations, unless the Court determines

that indemnification, contribution or reimbursement would be permissible pursuant to In re

United Artists Theatre Co., 315 F.3d 217 (3d Cir. 2003); or (iii) settled prior to a judicial




                                                  5
DOCS LA:336384.7
               Case 21-10457-LSS        Doc 127       Filed 03/29/21   Page 6 of 7




determination as to the exclusions set forth in clauses (i) and (ii) above, but determined by this

Court, after notice and a hearing, to be a claim or expense for which the Indemnified Persons

should not receive indemnity, contribution or reimbursement under the terms of the Engagement

Letter as modified by this Order; and

                         c.    If, before the earlier of (i) the entry of an order confirming a

chapter 11 plan in these cases (that order having become a final order no longer subject to

appeal) and (ii) the entry of an order closing these chapter 11 cases, an Indemnified Person

believes that it is entitled to the payment of any amounts by the Debtors on account of the

Debtors' indemnification, contribution and/or reimbursement obligations under the Engagement

Letter (as modified by this Order), including, without limitation, the advancement of defense

costs, the Indemnified Person must file an application therefor in this Court, and the Debtors may

not pay any such amounts to such Indemnified Person before the entry of an order by this Court

approving the payment. This subparagraph (c) is intended only to specify the period of time

under which the Court shall have jurisdiction over any request for fees and expenses by any

Indemnified Person for indemnification, contribution or reimbursement, and not a provision

limiting the duration of the Debtors' obligation to indemnify the Indemnified Persons. All

parties in interest shall retain the right to object to any demand by an Indemnified Person for

indemnification, contribution or reimbursement.

                   12.   Notwithstanding the possible applicability of Bankruptcy Rules 6004,

7062 or 9014 or otherwise, the terms and conditions of this Order shall be immediately effective

and enforceable upon its entry.




                                                  6
DOCS LA:336384.7
               Case 21-10457-LSS          Doc 127      Filed 03/29/21    Page 7 of 7




                   13.   The relief granted herein shall be binding upon any chapter 11 trustee

appointed in these chapter 11 cases, or upon any chapter 7 trustee appointed in the event of a

subsequent conversion of these chapter 11 cases to cases under chapter 7.

                   14.   The Debtors are authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order.

                   15.   To the extent that there may be any inconsistency between the terms of the

Application, the Engagement Letter and this Order, the terms of this Order shall govern.

                   16.   The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation of this Order.




          Dated: March 29th, 2021
                                                       LAURIE SELBER SILVERSTEIN
          Wilmington, Delaware
                                                       UNITED STATES BANKRUPTCY JUDGE




                                                   7
DOCS LA:336384.7
